Citation Nr: 1200177	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-13 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sciatica of the right lower extremity secondary to service-connected lumbar spine disability.

2.  Entitlement to service connection for tension headaches secondary to service-connected hypertension.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Evaluation of degenerative arthritis of the lumbar spine, currently rated as 10 percent disabling.

5.  Evaluation of hypertension, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972, from August 1982 to March 1983, and from April 1990 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In the June 2008 decision, the RO granted service connection and assigned a 10 percent rating for tinnitus, a 10 percent rating for degenerative arthritis of the lumbar spine, and a 0 percent rating for hypertension - each effective September 1, 2007.  The RO also denied service connection for sciatica of the right lower extremity, tension headaches, and bilateral hearing loss.  The Veteran appealed the initial disability ratings assigned and the denial of the claims for service connection.  

In April 2011, the Veteran testified during a Board Video Conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  During the hearing, the Veteran withdrew the appeal of the evaluation for tinnitus.  38 C.F.R. § 20.204 (2011).

In August 2011, the Board granted the Veteran's request for a 90-day extension to submit additional evidence; however, no additional evidence was received during this time period.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran sustained a low back injury during a motor vehicle accident in October 1991.  Herniated discs were reported at the L4-L5 and L5-S1 levels.  During the Board hearing, the Veteran testified that his lumbar spine disability was worse since the most recent January 2008 VA examination (transcript, pg. 7).  He also described worsening radicular symptoms in his right lower extremity, including numbness, pain, and tingling that caused him to lose his balance and fall (transcript, pgs. 13-14).  

The Veteran has also described worsening symptoms relating to his hypertension since the most recent January 2008 VA examination.  During the Board hearing, he said he was taking medication on a daily basis that was prescribed by his private physician, Dr. Abrams (transcript, pg. 15).  He also said that he had recently experienced a syncope and was hospitalized at the New Hanover Regional Medical Center (transcript, pg. 17).  The Veteran also described having headaches during episodes of high blood pressure (transcript, pg. 20).   

In addition, the Veteran has generally asserted that the January 2008 VA examination conducted for his lumbar spine, sciatica, hypertension, and headaches was inadequate (transcript, pgs. 22-23).  He said the examination lasted 5 minutes and was very cursory.  Id.  

As regards bilateral hearing loss, the RO denied service connection because the Veteran's hearing did not meet the criteria for a disability under VA regulation.  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In this case, the Veteran's service treatment records reflect that he was diagnosed with mild bilateral hearing loss and that audiometric testing revealed a hearing loss disability in one or both ears that met the criteria under 38 C.F.R. § 3.385 on numerous occasions.  In this regard, the Board points to audiometric testing conducted in November 1984, December 1988, September 1992, July 1997, October 2001, December 2001, January 2002, July 2006, and May 2007.  

For example, a July 2006 audiological report reflects that the Veteran's puretone thresholds, in decibels, were as follows (in ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
50
40
LEFT
15
20
30
35
30

A May 2007 audiological report reflects that the Veteran's puretone thresholds, in decibels, were as follows (in ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
25
20
LEFT
10
10
25
10
40

The report of the December 2007 VA audiology evaluation reflects that the Veteran's pure tone thresholds, in decibels, were as follows (in ISO units):






HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
15
10
LEFT
10
15
15
15
15

Given the discrepancy between the December 2007 VA examination and audiometric testing during service, the Board finds that another VA examination is needed.  Also, the Board notes that during the hearing, Veteran said that he felt the December 2007 VA examination was inadequate because the examiner was on the telephone during the examination and not paying attention (transcript, pg. 23).  

In light of the above, the Board finds that further VA examination and more contemporaneous medical findings are needed to evaluate each of the disabilities on appeal.  See 38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Also during the Board hearing, the Veteran indicated that he has received treatment from private physicians, including Dr. Abrams and the New Hanover Regional Medical Center.  VA has a duty to make reasonable efforts to assist him in obtaining these records.  38 C.F.R. § 3.159(c)(1) (2011).  Hence, on remand, an attempt should be made to obtain any relevant private treatment records identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Request any necessary consent and authorization to obtain any relevant private treatment records identified by the Veteran, including from Dr. Abrams and New Hanover Regional Medical Center.  

2.  If any relevant records cannot be obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

3.  Schedule the Veteran for a VA examination to determine the severity of his degenerative arthritis of the lumbar spine.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Range of motion testing (in degrees) must be conducted.  Any limitations due to pain, weakness, fatigability, or incoordination including after repetitive movement must be noted in the examination report, if applicable.  The examination report should include findings consistent with criteria of DeLuca v. Brown, 8 Vet. App. 202 (1995).  When citing range of motion, the examiner should clearly state at which degree pain begins. 

Neurological testing should also be completed.  The examiner should specifically address the neurological involvement, if any, and whether the Veteran's complaints regarding right lower extremity pain, numbness, and tingling represent lumbar radiculopathy or objective neurologic abnormality that is associated with the service-connected lumbar spine disability.  If so, the examiner should describe (consistent with the rating schedule) whether such neurological impairment represents incomplete paralysis that is mild, moderate, moderately severe, or severe with marked muscular atrophy, or whether it is consistent with complete paralysis such that the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  A complete rationale should be provided for any opinion(s) expressed.

4.  Schedule the Veteran for a VA examination to determine the severity of hypertension.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

5.  Schedule the Veteran for a VA examination to evaluate his complaints of headaches.  The claims folder must be made available to and be reviewed by the examiner. 

If the examiner determines that a headache disability exists, the examiner, upon review of the entire claims folder, should provide an opinion regarding whether it is at least as likely as not (i.e., 50 percent probability or greater) that the headache disability is proximately due to the Veteran's service-connected hypertension or otherwise attributable to service.  

A discussion of the complete rationale for all opinions expressed should be included in the examination report. 

6.  Schedule the Veteran for a VA examination to assess the current nature and etiology of his alleged hearing loss disability.  All appropriate tests and studies (to include audiometry and speech discrimination testing) should be accomplished, and all clinical findings should be reported in detail.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The examiner is requested to confirm whether the Veteran currently has a hearing loss disability under the provisions of 38 C.F.R. § 3.385 and, if so, whether it is at least as likely as not (i.e., a 50 percent probability or greater) that such hearing loss had its onset in service or is otherwise attributable to service.  

All opinions provided are to include sustainable reasons and bases, with references, when necessary, to information in the claims folder.

7.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


